 

FIRST AMENDMENT

TO THE

FLT (FINE LINE TECHNOLOGY) INTELLECTUAL PROPERTY LICENSE AGREEMENT

 

This First Amendment to the FLT (Fine Line Technology) Intellectual Property
License Agreement (“Amendment”) is made this day, December 21, 2016 by and
between Uni-Pixel Displays, Inc., a Texas corporation, including Affiliates,
having a place of business at 8708 Technology Forest Place, Suite 100, The
Woodlands, TX 77381, U.S.A. (hereinafter collectively referred to as “Licensee”)
and CIT Technology Ltd, a Company registered in England, including Affiliates,
having a place of business at Springstone House, 27 Dewsbury Road, Ossett, West
Yorkshire, England (hereinafter collectively referred to as “Licensor”).
Capitalized terms used in this Amendment but not defined herein have the
meanings ascribed to them in the Agreement (as defined below).

 

BACKGROUND

 

  A. The Parties entered into that certain FLT (Fine Line Technology)
Intellectual Property License Agreement with an Effective Date of April 16, 2015
(the “Agreement”).         B. Based on mutual agreement, the Parties desire to
amend the following sections of the Agreement by as described herein.

 

AGREEMENT

 

A. AMENDMENTS TO THE AGREEMENT

 

  1) Section 1.9 of the Agreement is deleted in its entirety and replaced with
the following new Section 1.9:

 

“XSense Intellectual Property License Agreement” means that certain XSense
Intellectual Property License Agreement entered into between Atmel Corporation
and Licensee as of the date hereof.

 

  2) Section 1.10 of the Agreement is deleted in its entirety and replaced with
the following new Section 1.10:

 

“XSense Patent License Agreement” means that certain XSense Patent License
Agreement entered into between Atmel Corporation and Licensee as of the date
hereof.

 

   

 

 

  3) Section 2.1 of the Agreement is deleted in its entirety and replaced with
the following new Section 2.1:

 

Grant. Subject to the terms and conditions of this Agreement, Licensor hereby
grants to Licensee an exclusive, sublicensable, worldwide, royalty-free license
under the Licensed FLT IP, to make or have made, use, offer for sale, sell, and
import Licensed FLT Products. Notwithstanding the foregoing, the exclusivity
provided for in the prior sentence as to the Licensed FLT IP is subject to such
license by Licensor to CPI Innovation Services Limited for the license of the
same Licensed FLT IP for use with non-touch screens, which rights of the
licensee pursuant to such license shall continue and remain in full force and
effect during the term of such license.

 

  4) Section 2.3 of the Agreement is deleted in its entirety and replaced with
the following new Section 2.3:

 

Subject to the right to sublicense granted in Section 2.1, the license of
Section 2.1 above is non-assignable and non-transferrable, except as permitted
under Section 6.3 below and subject to Section 2.7 below.

 

  5) Section 2.7 of the Agreement is deleted in its entirety and replaced with
the following new Section 2.7:

 

If this Agreement is terminated for any reason, then for so long as any
sublicense agreement remains in effect, such sublicense provided by such
sublicense agreement will survive and remain in full force and effect, and from
and after the effective date of such termination with respect to Licensee, the
sublicensee party to such sublicense agreement will be deemed to have the rights
of Licensee under this Agreement on a non-exclusive, non-sublicensable basis,
and will become responsible for complying with the terms and conditions of this
Agreement pertaining to confidentiality, recordkeeping and auditing.

 

  6) Section 4.2 of the Agreement is amended to replace the word “UniPixel” with
the word “Licensee.” No other changes shall be made to such Section 4.2.

 

B. ORDER OF PRECEDENCE

 

  1) This Amendment will be governed by all the terms and conditions of the
Agreement. In cases of a conflict between the language in this Amendment and the
Agreement, this Amendment will prevail.         2) This Amendment sets forth the
entire agreement and understanding between the Parties with respect to the
subject matter hereof and supersedes all prior and contemporaneous
communications, both written and oral with respect to the subject matter. Except
as expressly set forth in this Amendment, the Agreement and each and every
provision thereof, will remain in full force and effect.

 

  2 

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be executed
by their duly authorized officers or representatives.

 

CIT Technology   Uni-Pixel Displays, Inc.       /s/ Chris Malley   /s/ Christine
Russell       Chris Malley   Christine Russell Printed Name   Printed Name      
Director   Secretary and CFO Title   Title       December 21, 2016   December
21, 2016 Date   Date

 

  3 

 

 

 

